Citation Nr: 0701445	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  05-11 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for right hand disability.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel







INTRODUCTION

The veteran had active military service from June 1977 to 
June 1980.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a January 2004 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi, which denied service connection 
for right hand disability.  


FINDING OF FACT

The preponderance of the medical evidence shows that the 
veteran's current right hand problems are not related to 
service.


CONCLUSION OF LAW

Right hand disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1112 1131, 1137 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which evidence the claimant 
is expected to provide.  Furthermore, in compliance with 38 
U.S.C.A. § 3.159(b), the notification should include the 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  

In this case, the RO provided the veteran 38 U.S.C.A. § 
5103(a) notice in a letter, dated in September 2003.  That 
correspondence specifically advised him of the information 
and evidence necessary to substantiate his claim; informed 
him of his and VA's respective responsibilities in obtaining 
evidence in support of his claim; and suggested that he 
submit any pertinent evidence in his possession.  

The Board notes that the U.S. Court of Appeals for Veterans 
Claims (Court) has recently added further requirements to 
what must be contained in the initial notice that is provided 
with regard to downstream elements of a claim for service 
connection.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  A letter was sent to the veteran in March 2006 
providing the information required by Dingess.

For the above reasons, the Board finds that the September 
2003 and March 2006 letters substantially complied with VA's 
notice requirements.  

The file shows that the veteran has had VA and private 
treatment for right hand problems.  It also reflects that the 
veteran was afforded a VA examination in connection with his 
claim in February 2006.  This examination report addresses 
the onset and etiology of the veteran's right hand problems.  
The Board is unaware of any outstanding medical records; as 
such, the Board finds that VA's duty to assist the veteran in 
obtaining VA and private medical records has been fulfilled.  

Based on the procedural history of this case, the Board 
concludes that VA has complied with the duties to notify and 
assist obligations set forth in 38 U.S.C.A. §§ 5103(a) and 
5103A.  Overall, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. §§ 
5103, 5103A, or 38 C.F.R. § 3.159.

Background & Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
incurrence of arthritis during peacetime service after 
December 31, 1946 may be presumed if manifested to a 
compensable degree within one year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006)

The veteran contends he injured his right hand twice while in 
service, having had it slammed in a motor pool door and then 
after a fall during a basketball game.  The veteran also 
reported injuring the same hand in 1986 and suffering from 
swelling.  He argues that his current right hand problems 
stem from in-service right hand trauma.

Service medical records show right hand injuries in June and 
December 1979.  However, the June 1979 injury was diagnosed 
as a sprain and x-ray studies on both occasions were 
negative.  Although the veteran recently stated that, while 
in service, he fell playing basketball and broke his hand in 
three places, this assertion is not supported by the x-ray 
reports in the service medical records.  The only notation of 
a basketball injury was made in July 1979, when the veteran 
was treated for a left ankle injury.  The report of veteran's 
discharge physical examination, dated in April 1980, is 
negative for any right hand injury or disorder.  

The veteran has stated that he injured his right hand in 
1986, post service.  There are, however, no post-service 
medical records documenting treatment of any right hand 
disabilities until January 1998.  These records show 
diagnoses of various disorders of the veteran's right hand, 
including tenosynovitis, arthritis, a shortened third 
metacarpal and a possibly deformed second metacarpal.  

With respect to tenosynovitis, it was determined to have been 
a post service community-acquired hand infection and was 
treated with surgery at a private medical facility.

As for arthritis, the Board points out that while the veteran 
has had a plethora of examinations performed on his right 
hand, only one, ( in January 2005) reflects a diagnosis of 
arthritis.  This diagnosis was based on a physical 
examination and not on x-ray studies.  A February 2005 
physician stated that the veteran's hand pain was probably 
due to traumatic arthritis, but did not make a clinical 
diagnosis of the disorder.  All x-ray reports of record have 
been negative for arthritis, and it is observed a November 
2003 VA examiner specifically indicated that there was no 
evidence of arthritic changes in the joints of the veteran's 
right thumb.  Finally, the February 2006 VA examiner noted 
that no abnormalities, other than shortening of the third 
finger, were found in the right hand.  Thus, the Board finds 
that the veteran does not have a current diagnosis of 
arthritis affecting his right hand.

Although not showing arthritis, X-ray reports post service 
have consistently shown an old, healed fracture of the third 
metacarpal in the veteran's right hand.  On two 
consultations, a possible, slight posttraumatic deformity of 
the right second metacarpal bone was noted, but not 
clinically diagnosed.  However, there is no evidence to show 
that either the third metacarpal fracture, or the possible 
second metacarpal deformity, occurred while in service.  As 
indicated above, no injuries of this sort are described in 
the service records, and notably, the veteran acknowledged at 
least one post-service injury to his right hand.  

The veteran was examined in February 2006 for the specific 
purpose of determining the nature and etiology of his right 
hand disability.  The examiner concluded that the third 
metacarpal fracture did not occur during the veteran's active 
duty and commented that an injury of that type would not have 
been missed by a treating physician.  As for the possible 
second metacarpal fracture, he concluded that no other 
abnormalities were present in the veteran's right hand, other 
than with respect to the third digit.  Thus, no current 
disability was linked to service.  

Although the veteran contends that his right hand disorder is 
incident to his active duty service, as a lay person, he is 
not competent to offer an opinion as to a medical diagnosis 
or etiology.  38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions.  See Duenas v. Principi, 
18 Vet. App. 512, 517 (2004); see also Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992)).

In short, the service medical records do not show a chronic 
right hand disorder, there is no post service evidence of 
right hand problems until many years after service, and the 
preponderance of he medical evidence addressing the etiology 
of the veteran's right hand problems is against the claim.  
As such, the veteran's claim must be denied.  38 U.S.C.A. 
§ 5107.


ORDER

Service connection for right hand disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


